Title: Continental Congress Remarks on Plans for Paying the Public Debt, [29 January 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, January 29, 1783]
Mr. Hamilton disliked every plan that made but partial provision for the public debts; as an inconsistent & dishonorable departure from the declaration made by Congs. on that subject. He said the domestic Creditors would take the alarm at any distinctions unfavorable to their claims; that they would withhold their influence from any such measures recommended by Congress; and that it must be principally from their influence on their respective legislatures that success could be expected to any application from Congs. for a general revenue.
